DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a temperature control tubing fluidically coupled to the inlet port and the outlet port” as cited in claim 1, “a second temperature control system disposed and configured to cool the reactor flow system” as cited in claim 11, and “the second housing further comprises a length of tubing fluidically coupled to the inlet ort and the outlet port” as cited in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gremetz et al (PG-PUB US  20170173553)  in view of Mortensen (PG-PUB US 2020/0214306) and McClellan (PG-PUB US 2012/0085516).
Regarding claim 1, Gremetz et al disclose a photoreactor (ABSTRACT). The apparatus comprises 
(1) a fluidic module 20 having an inlet port and an outlet port 32 for supplying and removing process fluid through a fluid path (i.e. a reactor flow system…, Figures 1-3, paragraphs [0018] – [0019]);
(2) LED emitters 70 in an illumination module 50 for providing irradiation to the fluidic module 20 (i.e. a lighting system…, Figures 4 & 9, paragraphs [0020] & [0026]);
(3) a heating exchanger/cooling device 96 having an inlet port and an outlet port for flowing cooling fluid to cool the emitters 70 through cooling channel 93 (i.e. a temperature control system…, Figures 4-5, paragraph [0021] – [0023]).
Gremetz teaches a flow path coupled to the inlet port and the outlet port 32  (Figures 1-3, paragraphs [0018] – [0019]), but does not teach a length of tubing coupled to the inlet port and the outlet port. However, Mortensen disclose a photoreactor (ABSTRACT). Mortensen teaches that the photoreactor comprise light sources 114 illuminates a spiral-shaped tube 104 having an inlet 106 and an outlet 108 for creating a fluidic pathway (Figures 1-4, paragraphs [0169] & [0175]). Mortensen further indicates that the fluidic pathway created by the spiral-shaped tube can provide high surface to volume ratio, hence increasing the exposure to the light energy with reduced shadowing effects (paragraph [0013]). Therefore, it would be obvious for one having ordinary skill in the art to utilize a spiral-shaped tube coupled to the inlet and the outlet for the fluid pathway as suggested by Mortensen in order to improve the exposure to the light energy with reduced shadowing effect within the device of Gremetz.
Gremetz teaches that a heat exchanger/cooling device 96 having a fluid channel 93 coupled the inlet and outlet 94 is used  for cooling the LEDs 70 (Figure 4, paragraphs [0021] – [0023]), but Gremetz/Morten does not teach the cooling device having a tubing coupled to the inlet and the outlet for cooling the LEDs. However, McClellan discloses a cooling device for LEDs (ABSTRACT). McClellan teaches that the cooling device for cooling LEDs 34 is constructed with a cooling pipe 114 coupled to an inlet and an outlet and incorporated with a finned concentric tube configuration (i.e. a length of tubing…, Figures 11-14, paragraphs [0051] & [0054] - [0055]). McClellan further indicates that the cooling device having such configuration can effectively remove heat from the LEDs, hence improving the performance of the LEDs (paragraphs [0012] & [0068]). 
Gremetz teaches that a heat exchanger/ cooling device 96 having a fluid channel 93 coupled the inlet and outlet 94 is used  for cooling the LEDs 70 (Figure 4, paragraphs [0021] – [0023]). One having ordinary skill in the art, upon reading the teaching of McClellan, would have realized the desirability of improving the performance of LEDs by utilizing a cooling device having a cooling pipe incorporated with a finned concentric tube configuration in an attempt to effetely remove heat from the LEDs. Therefore, it would be obvious for one having ordinary skill in the art to utilize a cooling device for LEDs having a cooling pipe incorporated with a finned concentric tube configuration as suggested by McClellan in order to effectively remove heat from the LEDs within the device of Gremetz/Morten.
Regarding claim 2, Gremetz teaches that the heat exchanger/cooling device 96 and the emitter LEDs 70 are incorporated in a sealed space defined by a support surface 91, a frame 97, and a window 98 (Figures 4-6, paragraphs [0021] – [0023]). McClellan teaches that the LED module 34 is fitted into the heat sink housing 16 (Figures 2 & 12, paragraph [0038]). 
Regarding claim 3, Gremetz teaches that the emitter LEDs 70 are contact with heat exchanger/cooling device 96 (Figures 5,paragraph [0022]). McClellan teaches that the LED module 34 is fitted into the heat sink housing 16 (Figures 2 & 12, paragraph [0038]). 
Regarding claim 4, Gremetz teaches the flow path 93 having recessed channel (Figure 6, paragraph [0023]). McClellan teaches that the cooling device for cooling LEDs 34 comprises a cooling pipe 114 coupled to an inlet and an outlet and incorporated with a finned concentric tube configuration (Figures 11-14, paragraphs [0051] & [0054] - [0055]).
Regarding claim 5, Gremetz teaches that the emitters 70 are LEDs (Figure 7, paragraph [0024]). McClellan teaches LED module 34 (paragraph [0038]).
Regarding claim 6, McClellan teaches that the cooling device for cooling LEDs 34 comprises a cooling pipe 114 coupling to an inlet and an outlet and incorporated with a finned concentric tube configuration (i.e. a heat sink body…, Figures 11-14, paragraphs [0051] & [0054] - [0055]).
Regarding claim 7, McClellan teaches that the cooling device for cooling LEDs 34 comprises a cooling pipe 114 coupling to an inlet and an outlet and incorporated with a finned concentric tube configuration (a first temperature control system…, a second temperature control system…, Figures 11-14, paragraphs [0051] & [0054] - [0055]).
Regarding claim 8, Gremetz teaches that the wavelength may be in the UV and/or visible spectrum and the device can be used in various applications (paragraphs [0018] & [0032] – [0034]). 
Regarding claim 9, Mortensen teaches that the spiral-shaped tube 114 is coiled around a pillar 110 (Figures 1, 5, 6, paragraph [0169]).
Regarding claim 10, Gremetz teaches that the fluidic module 20 is provided on a window 98 (Figures 4, & 8-9,paragraphs [0021]). Mortensen teaches that light passes through a filter 112 of the reactor housing (Figures 1-4, paragraph [0171]).  
Regarding claim 11, Gremetz teaches that two thermal control fluid layers 40 are provided in the fluidic module 20 (Figures 1-3, paragraph [0018]).
Claims 12, 14-16, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gremetz et al (PG-PUB US  20170173553)  in view of Mortensen (PG-PUB US 2020/0214306).
Regarding claims 12 and 19, Gremetz et al disclose a photoreactor (ABSTRACT). The apparatus comprises 
(1) a plurality of fluidic modules 20 having an inlet port and an outlet port 32 for supplying and removing process fluid through a fluid path (i.e. a first reactor flow system…, a second reactor flow system…, & a first housing…, Figures 1-3 & 8-9, paragraphs [0018] – [0019] & [0027]);
(2) LED emitters 70 in an illumination module 50 providing irradiation to the fluidic modules 20 (i.e. a lighting system…, & a light source…,& a second housing…, Figures 4 & 9, paragraphs [0020] & [0026]);
(3) a heating exchanger/cooling device 96 for flowing cooling fluid to cool the emitters 70 through cooling channel 93 (i.e. a temperature control system…, Figures 4-5, paragraph [0021] – [0023]).
Gremetz teaches a flow path coupled to the inlet port and the outlet port 32  (Figures 1-3, paragraphs [0018] – [0019]), but does not teach a length of tubing coupled to the inlet port and the outlet port. However, Mortensen disclose a photoreactor (ABSTRACT). Mortensen teaches that the photoreactor comprise light sources 114 illuminates a spiral-shaped tube 104 having an inlet 106 and an outlet 108 for creating a fluidic pathway (Figures 1-4, paragraphs [0169] & [0175]). Mortensen the fluidic pathway created by the spiral-shaped tube can provide high surface to volume ratio, hence increasing the exposure to the light energy with reduced shadowing effects (paragraph [0013]). Therefore, it would be obvious for one having ordinary skill in the art to utilize a tube coupled to the inlet and the outlet for the fluid pathway as suggested by Mortensen in order to improve the exposure to the light energy with reduced shadowing effect within the device of Gremetz.
Regarding claims 14 and 22, Gremetz teaches that the emitters 70 are LEDs and a plurality of illumination module coupled to the plurality of fluidic modules 20 (Figures 7 & 9, paragraphs [0024] & [0027]).
Regarding claim 15, Gremetz teaches a power line 102 coupled with the LEDs 70 (figure 7, paragraph [0025]).
 Regarding claim 16, Mortensen teaches that the spiral-shaped tube 114 is coiled around a pillar 110 (Figures 1, 5, 6, paragraph [0169]).
Regarding claim 18, Gremetz teaches that the fluidic module 20 is provided on a window 98 (Figures 4, & 8-9,paragraphs [0021]). Mortensen teaches that light passes through a filter 112 of the reactor housing (Figures 1-4, paragraph [0171]).  
Regarding claim 20, Gremetz teaches that the plurality of the fluidic modules 20 are coupled to a plurality of illumination modules 50, wherein each of the fluidic module 20 comprises an inlet, an outlet, and modified tubing coupled thereto and each of the illumination module 50 comprises LEDs 70 and the heat exchanger (i.e. a first light system…, a first temperature control system…, a third reactor flow system…, a second lighting system…, a second temperature control system…, Figures 9, paragraphs [0027]).
Regarding claim 21, Gremetz teaches that a cooling device 96 having a fluid channel 93 coupled the inlet and outlet 94 is used  for cooling the LEDs 70 (i.e. a first temperature control system...) and two thermal control fluid layers 40 having an inlet and an outlet are provided in the fluidic module 20 (i.e. a second temperature control system…, Figures 1-4, paragraphs [0018], & [0021] – [0023]).
Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gremetz et al (PG-PUB US  20170173553) and Mortensen (PG-PUB US 2020/0214306) as applied to claim 12 above, and further in view of McClellan (PG-PUB US 2012/0085516).
Regarding claims 13 and 17, Gremetz teaches that a cooling device 96 having a fluid channel 93 coupled the inlet and outlet 94 is used for cooling the LEDs 70 (Figure 4, paragraphs [0021] – [0023]), but Gremetz/Morten does not teach the cooling device having a tubing coupled to the inlet and the outlet for cooling the LEDs or a heatsink boy. However, McClellan discloses a cooling device for LEDs (ABSTRACT). McClellan teaches that the cooling device for cooling LEDs 34 is constructed with  a cooling pipe 114 coupling to an inlet and an outlet and incorporated with a finned concentric tube configuration (i.e. a length of tubing…, & a heat sink body…, Figures 11-14, paragraphs [0051] & [0054] - [0055]). McClellan further indicates that the cooling device having such configuration can effectively remove heat from the LEDs, hence improving the performance of the LEDs (paragraphs [0012] & [0068]). 
Gremetz teaches that a cooling device 96 having a fluid channel 93 coupled the inlet and outlet 94 is used  for cooling the LEDs 70 (Figure 4, paragraphs [0021] – [0023]). One having ordinary skill in the art, upon reading the teaching of McClellan would have realized the desirability of improving the performance of LEDs by utilizing a cooling device having a cooling pipe incorporated with a finned concentric tube configuration in an attempt to effetely remove heat from the LEDs. Therefore, it would be obvious for one having ordinary skill in the art to utilize a cooling device for LEDs having a cooling pipe incorporated with a finned concentric tube configuration as suggested by McClellan in order to effectively remove heat from the LEDs within the device of Gremetz/Morten.
Conclusion
Claims 1-22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795